
	

115 S1477 IS: Serve Veterans First Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1477
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To prohibit the use of official time for labor organizing activities by employees of the Department
			 of Veterans Affairs unless all veterans seeking hospital care or medical
			 services from the Department are able to schedule their appointments
			 within the wait-time goals of the Veterans Health Administration, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Serve Veterans First Act of 2017.
		2.Temporary prohibition on use of official time by employees of Department of Veterans Affairs for
			 labor organizing activities
 (a)Temporary prohibitionNotwithstanding section 7131 of title 5, United States Code, no employee of the Department of Veterans Affairs may use official time for any purpose relating to a labor organization—
 (1)before any determination has been made under subsection (b); or (2)if the most recent determination made under subsection (b) was that a veteran attempted to schedule an appointment for the receipt of hospital care or a medical service under chapter 17 of title 38, United States Code, but was unable to schedule the appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or service.
				(b)Determinations
 (1)Annual determinationsAt the end of each calendar year, the Inspector General of the Department shall determine whether any veteran attempted, during such year, to schedule an appointment for the receipt of hospital care or a medical service under chapter 17 of title 38, United States Code, but was unable to schedule the appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or service.
 (2)Investigations and subsequent determinationsThe Inspector General of the Department— (A)shall investigate each report the Inspector General receives of the case of an attempt by a veteran to schedule an appointment for the receipt of hospital care or a medical service under chapter 17 of title 38, United States Code, in which the veteran was unable to schedule the appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or service; and
 (B)may, pursuant to an investigation carried out under subparagraph (A), determine that a veteran attempted to schedule an appointment for the receipt of hospital care or a medical service under chapter 17 of title 38, United States Code, but was unable to schedule the appointment within the wait-time goals of the Veterans Health Administration for the furnishing of such care or service.
 (c)DefinitionsIn this section: (1)Official timeThe term official time means any period of time—
 (A)which may be granted to an employee under chapter 71 of title 5, United States Code, including a collective bargaining agreement entered into under such chapter, or chapter 74 of title 38, United States Code, to perform representational or consultative functions; and
 (B)during which the employee would otherwise be in a duty status. (2)Wait-time goals of the Veterans Health AdministrationThe term wait-time goals of the Veterans Health Administration means not more than 30 days from the date on which a veteran requests an appointment for hospital care or medical services from the Department of Veterans Affairs.
				